Title: From John Adams to George Washington Adams, 8 June 1821
From: Adams, John
To: Adams, George Washington



My dear George
Montezillo June 8 1821

Though the theory of Government is a nice and dangerous Study as I have found by experience; Yet I am glad to find that the lectures you have attended have drawn your Attention to it—Without Some knowledge it, you will be always in confusion, blown about by every Wind. It is a melancholly pursuit, because it is humiliating to human Nature. Selfishness prevails over benevolence; Knavery over Integrity; Hypocrisy; over Sincerity; imposture over Sincerity and credulity, So generally, that Examples of public Virtue appear, rari nantes in gurgite vasto.
And what is worse, these few are generally unfortunate.
After dinner with forty or fifty of the great ones of the Earth, at the Marquis of Carmarthens, the famous Mr Eden, took me aside to a Window Seat and Said “Mr Adams, it appears to me, that two honest Men might Sitt down together and in a few hours adjust all the differences between this Country and yours.” I replied “I am perfectly of your Opinion, Sir, but this nation does not appear to think So.” This nation think! Said Mr Eden, “this nation thinks, as two or three of Us, would have it think; or at most four or five”! This may be thought Vanity in Mr Eden; but I believe it true, because it is conformable to all that I have ever read or heard or Seen.
I could produce Examples without number at home and abroad ancient and modern. But I will restrain myself at present to L’Esprit de La Fronde, which you know I have been reading for the third time tedious at it is. Mazarine, Gaston, Conde and Gondey, governed France, as absolutely as Mr Eden and his Triumvirate governed England. Mole, with all his faults, was the only Sound consistent and intrepid Character, and even he coveted riches too much. L’Esprit de la Ligue is another magazine of Examples of the Same doctrine. If you like Speculations of this kind I am at your Service.
This Letter would expose you to ridicule and me to Scornful criticism. Show it therefore to none but your Brothers and to them only in confidence, from your Affectionate / Grandfather
John Adams